1    Steven J. Parsons
     Nevada Bar No. 363
2    LAW OFFICES OF STEVEN J. PARSONS
     10091 Park Run Dr Ste 200
3    Las Vegas, NV 89145-8868
     (702) 384-9900
4    (702) 384-5900 – (fax)
     Steve@SJPlawyer.com
5
     Attorney for Plaintiff
6    NEVADA TITLE COMPANY

7                                  UNITED STATES DISTRICT COURT

8                                        DISTRICT OF NEVADA

9    NEVADA TITLE COMPANY, a Nevada                     Case No. 2:18-cv-1823-GMN-(VCF)
     corporation,
10                                                      THE PARTIES’ STIPULATION and
            Plaintiff,                                  (PROPOSED) ORDER TO ENLARGE TIME
11                                                      FOR PLAINTIFF TO RESPOND TO
     vs.                                                DEFENDANT’S MOTION TO MODIFY
12                                                      SCHEDULING ORDER TO PHASE
     ACE AMERICAN INSURANCE COMPANY, a                  DISCOVERY AND SCHEDULE DISPOSITIVE
13   Pennsylvania corporation,                          MOTIONS ON CLAIMS RELATING TO NTC’S
                                                        PRIOR KNOWLEDGE (Doc. 37)
14          Defendant.                                  (First Request)
                                                /
15   and counterclaim.
                                                /
16

17          Plaintiff and Counter-defendant, NEVADA TITLE COMPANY, (“NTC”) by its counsel,

18   Steven J. Parsons, of LAW OFFICES OF STEVEN J. PARSONS, and Defendant and Counter-claimant,

19   ACE AMERICAN INSURANCE COMPANY, (“ACE American”) by its counsel, Michael W.

20   Melendez, of COZEN O’CONNOR, hereby stipulate and agree that NTC shall have to and including

21   Monday, May 13, 2019 to respond to ACE American’s Motion to Modify Scheduling Order

22   (Doc. 37).

23          This Stipulation between the parties to allow NTC additional time to respond to the

24   Motion to Modify Scheduling Order is the first request; Plaintiff asserts it is necessitated by

25   ...

26   ...

27   ...
                                                                              10091 Park Run Drive, Suite 200
                                                                               Las Vegas, Nevada 89145-8868
                                                                            (702)384-9900; fax (702)384-5900
                                                                                          Info@SJPlawyer.com
                                               Page 1 of 2
1    current and ongoing health conditions of Plaintiff’s counsel Steven J. Parsons;1 and is not

2    simply for the purposes of delay.

3           Dated: Monday, April 29, 2019.

4    LAW OFFICES OF STEVEN J. PARSONS                   COZEN O’CONNOR

5    /s/ Steven J. Parsons                              /s/ Michael W. Melendez
     STEVEN J. PARSONS                                  MICHAEL W. MELENDEZ
6    Nevada Bar No. 363                                 Nevada Bar No. 6741

7    Attorney for Plaintiff and Counter-defendant       Attorney for Defendant and Counter-claimant
     NEVADA TITLE COMPANY                               ACE AMERICAN INSURANCE COMPANY
8

9                                               ORDER

10          IT IS SO ORDERED.
                    4-30-2019
11          Dated:                       .

12                                                  U.S. MAGISTRATE JUDGE

13

14
            1
            As good cause shown, Mr. Parsons submits that he has endured a series of foot
15 injuries, and as a diabetic, he has a history of such injuries becoming infected and posing
   further risks to his health. These injuries and the treatment of the injuries has caused his
16
   absence from timely Responding to Defendant’s Motion and Defendant’s discovery requests.
17
             On Friday, March 22, 2019, upon presenting with a recurring injury already the subject
18   of care, treatment, and absence from the office, the wound care physician attending to Mr.
     Parsons immediately sent him to the hospital. Mr. Parsons was discharged late Monday,
19
     March 25, 2019. However, Mr. Parsons then learned from his orthopedist that he must
20   submit to surgery, which took place on Thursday, April 4, 2019 to deal with the suspected
     MRSA-infection and restructuring of the wound. In total, Mr. Parsons has been on medication
21   and doctors’ orders to stay off of his feet and not undertake office work since the first
     recurrence of his injuries over seven (7) weeks ago. In that time, Mr. Parsons has been in the
22
     office only sporadically for less that two (2) days.
23
             Mr. Parsons is to receive another assessment of his recovery on Friday, May 10, 2019.
24   At that time, he may be released from home care and allowed to resume walking.
25
          Notwithstanding Defendant’s Motion (Doc. No. 37), the parties have agreed to seek
26 the Court’s modification and extension of the Discovery Plan and Scheduling Order to extend
   all deadlines ninety (90) days. The parties will execute and file that stipulation by Friday, May
27 3, 2019.
                                                                              10091 Park Run Drive, Suite 200
                                                                               Las Vegas, Nevada 89145-8868
                                                                            (702)384-9900; fax (702)384-5900
                                                                                          Info@SJPlawyer.com
                                               Page 2 of 2
